Title: To Benjamin Franklin from John Perkins, February 1753
From: Perkins, John
To: Franklin, Benjamin


Sir
Boston Feb [1753?]
I send you inclosed a Short account of a Me[teor?]. You have on many accounts a Right to every new Th[ing?] in natural Phylosophy. I leave it to your [Resolu?]tion whether there be any Thing in my Notion of [torn] phenomena as I value your Thoughts upon every Thing. And tho’ ever so Short, Yet Sir Your very much ob[liged] and humble [Servant]
John Perkins
 Addressed: For  Mr. Franklin Post-Master  Philadelphia
 [Enclosure]A Meteor &c.
A Few Years since in the Summer Quarter about 6.P.M. and a Clear Skie I saw a Train of Milk White Spotts, nearly contiguous and reaching about 20 Degrees East and West. They pass’d thirty Degrees in about a Minute of Time a little South of our Zenith. I tho’t no more of them till a few Days since on Recollection of the Particulars I imagin’d their apparent Motion owing to the Diurnal Rotation of the Earth. Their place about 15 Miles from the Surface and that this Region of the Atmosphear is Quiescent with respect to the Earth’s Motion. And I imagine this Quiescence to arise from a supernatant Trade from the Pole to the Equator supply’d by a constant ascent of our Atmosphear within or about the Artic Circle so as to roll over and descend to the Southern Parts of the Globe and suppose these Spotts appear’d in this part of it.
If this Conjecture be probable it may be natural to enquire what accidents it may occasion in it’s Passage with Regard to Weather and Winds.
Our under Trade vizt. the S.W. is Sometimes in some particular Place, more rarifi’d; and the Other may be more condens’d; in which Case probably it may sink down, and Cause an Accumulation by Stoping a part of the Trade, and then press through &c. Or it may form a Trough E. and W. and cut a Passage or force down through the Bottom of it with a southwardly Tendencie so as to pass S.W. under the Common Trade (while this takes its common Rout above) at the same Time filling the Heavens with Clouds and Rain.
I suppose the Remains of this Supream Trade which have escap’d Inundations by the way are lost in the Equinoctial Trade. I form’d some Queries upon these Matters which contain my Notions more fully, but [at] last thought it needless to send them to you who have such a happy Talent at Conjecture and so have omitted it.
To Mr: Franklin
